Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 5/23/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 209 and 227, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein at least a portion of the first layer further comprises an adhesive material, as recited in claim 1; wherein at least a portion of the first layer further comprises a texture configured to reduce movement along the skin tissue, as recited in claim 209; or the feature of wherein the z-actuator is controlled by digital controls in a user interface, as recited in claim 227, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Patent 5,792,169 to Markman which discloses an article (cartridge 300 and gun, Fig. 9 and col. 10, lines 22-26) for producing a cosmetic effect in a skin tissues, comprising a) a first  (dilator guide 308) and a second layer (depressor 310);  b) a plurally of hollow needles (hallow passageway 402 dilators 400, shown in Fig. 9, but not labeled, and col. 11, lines 6-10 discloses that the dilator 400 is shown in Fig. 10 can be the dilators of the disclosed invention) affixed between the first and second layers (shown in Fig. 9), wherein the article is constructed and arranged so that the needles can adopt at least two positions relative to the layers (deployed and retracted states: see col. 10, lines 58-65), wherein the at least two positions include a retracted position and a protracted position (deployed and retracted positions, see col. 10, lines 58-65); c) an applicator (cartridge 300) configured to contact at least one of the plurality of needles (indirectly through other components); and d) a z-actuator (actuator 316) installed in the applicator (cartridge 300), whereby pressure from the z-actuator (actuator 316) on the at least one of the plurality of needles (dilators 400) extends the at least one of the plurality of needles to the protracted position (col. 10, lines 58-65), but Markman does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783